Exhibit 10.10

EMPLOYMENT AGREEMENT

          THIS AGREEMENT (“Agreement”), made as of January 31, 2007, effective
January 1, 2007, between CALGON CARBON CORPORATION (the “Company”), a Delaware
corporation, and John S. Stanik (“Employee”), presently residing in or near
Pittsburgh, Pennsylvania.

WITNESSETH:

          WHEREAS, Employee is presently employed as President and Chief
Executive Officer of the Company, in which capacity he has contributed
materially to the Company’s success, pursuant to the terms of an employment
agreement, dated as of April 14, 2005 (the “Original Agreement”);

          WHEREAS, the Company wishes to assure itself of the continued
availability of Employee’s services and of reasonable protection against
Employee’s competing against the Company, and Employee is willing to give such
assurance in return for certain protections as set forth in this Agreement,
which constitutes an amendment and restatement of the Original Agreement in its
entirety; and

          WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of Employee,
notwithstanding any possibility, threat or occurrence of a Change of Control (as
defined herein), and the Board believes it is imperative to diminish the
inevitable distraction of Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change of Control and to encourage
Employee’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide Employee with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of Employee will be satisfied and
that are competitive with those of other corporations;

          NOW, THEREFORE, intending to be legally bound hereby, the Company
hereby agrees to employ Employee, and Employee hereby agrees to be employed by
the Company, upon the following terms and conditions:

          1.        Duties and Responsibilities.

          Employee shall render of such services and perform such duties
commensurate with his position as may be reasonably assigned to him from time to
time by the Company.  Excluding any periods of vacation and sick leave to which
Employee is entitled, Employee agrees to devote reasonable attention and time
during normal business hours to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to Employee
hereunder, to use Employee’s reasonable best efforts to perform faithfully and
efficiently such responsibilities.

          2.        Compensation.

          Employee’s base salary shall be $445,000.00 per year, which shall be
reviewed from time to time and may be increased (but not decreased) by the
Company in the best interests of the Company and in accordance with Employee’s
current responsibilities, paid in accordance with the Company’s regular payroll
practices.  In addition, Employee shall be entitled to participate in all
welfare, cash incentive, equity incentive, savings and retirement and other
employee benefit plans, practices, policies, and programs applicable generally
to other peer executives of the Company.

--------------------------------------------------------------------------------




          3.        Term; Termination of Employment.

          (a)      Subject to the terms and provisions of this Agreement,
Employee’s employment hereunder shall commence as of January 1, 2007 and shall
continue until December 31, 2009 (the “Expiration Date”).  This Agreement shall
automatically renew for additional three year terms on each Expiration Date
unless either party notifies the other in writing at least 120 days prior to
such Expiration Date.

          (b)      The employment of Employee hereunder may be terminated by the
Company with or without Cause (as defined below) or by Employee with or without
Good Reason (as defined below).  Employee’s employment shall terminate
automatically if Employee dies.  If the Company determines in good faith that
the Disability (as defined below) of Employee has occurred, it may give to
Employee written notice of its intention to terminate Employee’s employment.  In
such event, Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by Employee, provided that, within the
30 days after such receipt, Employee shall not have returned to full-time
performance of Employee’s duties.

          (c)      “Cause” shall mean Employee’s (i) willful misconduct in the
performance of his or her duties (other than for Disability); (ii) dishonesty or
breach of trust by Employee which is demonstrably injurious to the Company or
its subsidiaries; (iii) conviction for or plea of nolo contendere to a felony;
(iv) material breach of this Agreement; (v) insubordination or failure to follow
directives issued by the Board of Directors; (vi) actions which cause a breach
or violation of securities laws (including the Sarbanes-Oxley Act or any rules
or regulations related thereto); or (vii) material violations of a Company
policy.  “Good Reason” shall mean, without Employee’s express written consent,
the occurrence of any one or more of the following:  (v) a material diminution
of Employee’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an employee of the Company (any
such diminution occurring as a result of the Company’s ceasing to be a publicly
traded entity shall be deemed material for purposes of the foregoing); (w) the
Company’s requiring Employee to be based at a location in excess of thirty-five
miles from the location of Employee’s principal job location or office
immediately prior to such change; (x) a reduction in Employee’s base salary or
any material reduction by the Company of Employee’s other compensation or
benefits; (y) the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 13 herein; (z) any
purported termination by the Company of Employee’s employment that is not
effected pursuant to a notice of termination in writing which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Employee’s employment under the provision so indicated,
and for purposes of this Agreement, no such purported termination shall be
effective and (vi) a material breach of this Agreement by the Company.  Any good
faith determination of Good Reason made by Employee after a Change of Control
shall be conclusive.  “Disability” means a person is “Disabled” within the
meaning of section 409A(a)(2)(c) of the Internal Revenue Code of 1986 (the
“Code”), or successor provision.

- 2 -

--------------------------------------------------------------------------------




          4.        Compensation Upon Termination of Employment.

          (a)      Termination by the Company for Cause or Resignation by
Employee Without Good Reason.  If Employee’s employment is terminated by the
Company for Cause or by Employee without Good Reason, the Company shall provide
the following (referred to in this Agreement as the “Accrued Obligations”) to
the Employee (i) Employee’s base salary, vacation and other cash entitlements
accrued through the date of termination shall be paid to Employee in a lump sum
of cash on the next regularly scheduled payroll date that is at least ten (10)
days from the date of termination to the extent theretofore unpaid, (ii) to the
extent permitted by the applicable deferred compensation plan and any elections
filed by the Employee under such plan for any compensation which was deferred by
Employee, the amount of any compensation previously deferred by Employee shall
be paid to Employee in a lump sum in cash on the next regularly scheduled
payroll date that is at least ten (10) days from the date of termination to the
extent theretofore unpaid and (iii) amounts that are vested benefits or that
Employee is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company at or subsequent
to the date of termination, payable in accordance with such plan, policy,
practice or program or contract or agreement, and the Company shall have no
other severance obligations with respect to Employee under this Agreement.

          (b)      Termination by the Company Without Cause or Resignation by
Employee With Good Reason.  If Employee’s employment is terminated without Cause
or if Employee resigns with Good Reason, the Company shall provide the following
to Employee (i) the Accrued Obligations and (ii)(A) a period of twenty-four (24)
months (“Severance Period”) base salary based upon the salary Employee earned at
the time of his or her termination, and (B) two times the Bonus Amount (as
hereinafter defined), all of which is payable in a lump sum on the date which is
the first day following the six (6) month anniversary of the date of
termination.  For the avoidance of doubt, a termination of employment in
connection with the sale of the business unit in which Employee operates, which
is not considered a Change of Control, is not a termination without Cause and
instead shall be treated with the same effect as a termination under
Section 4(a) hereof.  As used herein “Bonus Amount” shall mean the average of
the last three annual cash bonuses paid by Company to Employee.  Any of
Employee’s applicable health and welfare benefits, including health, dental and
life insurance benefits (but not including additional stock or option grants)
that Employee was receiving prior to termination and that are non-taxable to
Employee upon receipt, shall be continued and maintained by the Company at the
Company’s expense for a period equal to the Severance Period or until such time
as Employee is employed by another employer and is provided health and welfare
benefits at least equal in the aggregate to the health and welfare benefits
provided at the time of termination by the Company.

          (c)      Death or Disability.  If Employee’s employment is terminated
by reason of Employee’s death or Disability, the Company shall provide the
following to Employee, or in the event of Employee’s death, to his estate or
beneficiaries (i) the Accrued Obligations, (ii) a period of six (6) months base
salary based upon the salary Employee earned at the time of his or her
termination, and (iii) a Prorated Bonus Amount (as hereinafter defined), all of
which is payable in a lump sum on the next regularly scheduled payroll date that
is at least ten (10) days after the date of death or determination of
Disability.  As used herein, “Prorated Bonus Amount” shall mean the Bonus
Amount, multiplied by a fraction, the numerator of which is the number of days
in the calendar year until the date of death or determination of Disability of
Employee, and the denominator of which is 365. 

          5.        Change of Control Severance Payments.

          (a)      For all purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred upon first to occur of:

                     (i)      The acquisition by any individual, entity or group
(a “Person”) (within the meaning of Section 13(d) (3) or 14(d) (2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 5(a), the
following acquisitions shall not constitute a Change of Control: (x) any
acquisition directly from the Company, (y) any acquisition by the Company or (z)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company;

- 3 -

--------------------------------------------------------------------------------




                     (ii)      Any time at which individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least two-thirds (2/3) of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
provided, that for this purpose, the Incumbent Board shall not include any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (any individual not included in the
Incumbent Board by reason of this proviso shall be excluded permanently for
purposes of determining whether the Incumbent Board has at any time ceased for
any reason to constitute at least two-thirds (2/3) of the Board);

                     (iii)     Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
two-thirds (2/3) of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

                     (iv)     Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

- 4 -

--------------------------------------------------------------------------------




          (b)      In the event of a Covered Change of Control Termination (as
defined below), then in lieu of, and not in addition to, the severance benefits
payable under Article 4 above, Employee shall receive the following: (i)
Employee shall be paid in a lump sum on the date which is the first day
following the six (6) month anniversary of the date of the Covered Change of
Control Termination, an amount equal to the sum of: (A) three years of
Employee’s then current base salary, (B) three times the Change of Control Bonus
Amount (as hereinafter defined), and (C) the aggregate amount of contributions
that would be credited to Employee under the Company’s 401(k) plan for the three
years following the effective date of termination in connection with (I) the
Company’s fixed contribution to the plan (currently 2%), (II) the Company’s
performance-based contribution to the plan (currently between 0% and 4%),
assuming that the applicable rate of performance-based contributions during such
period were to equal the average rate of performance-based contributions under
the plan for the three years immediately prior to the effective date of
termination and (III) the Company’s matching contributions of employee
contributions to the plan at the then current rate of matching contributions,
assuming that Employee were to continue to participate in the plan and to make
the maximum permissible contribution thereunder for such three-year period;
(ii) the Employee shall be provided his or her normal benefits that are
non-taxable to Employee upon receipt, during the three year period following the
occurrence of a Change of Control, including health, dental and life insurance
benefits Employee was receiving prior to the Change of Control; and
(iii) Employee shall be entitled to exercise all stock options and stock
appreciation rights previously granted to Employee by the Company, and shall be
fully vested in all restricted stock, stock units and similar stock-based or
incentive awards (assuming “maximum” satisfaction of any applicable performance
conditions) previously granted to Employee by the Company, regardless of any
deferred vesting or deferred exercise provisions of such arrangements.  As used
herein “Change of Control Bonus Amount” shall mean the greater of (x) the
current “target” amount of any cash bonus or short term cash incentive plan in
effect for Employee or (y) the average of the last three annual cash bonuses
paid by Company to Employee.

          (c)      “Covered Change of Control Termination” shall mean (i)
Employee’s termination of his employment with the Company without Good Reason
during the period beginning on the first anniversary of a Change of Control and
ending on the ninetieth (90th) day following the first anniversary of the Change
of Control by giving the Company written notice of Employee’s intention to
terminate employment with the Company at any time within such 90-day period,
(ii) the termination of Employee’s employment by the Company other than for
Cause during the three-year period after a Change of Control, (iii) the
notification by the Company to the Employee of the non-renewal of the term of
the Agreement under Section 3(a), in connection with the next succeeding
Expiration Date after the Change of Control or (iv) the termination of
Employee’s employment by Employee with Good Reason during the three-year period
after a Change of Control.

          6.       Certain Additional Payments by the Company.

          (a)      Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any economic benefit or payment or
distribution by the Company to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of the Agreement
or otherwise (“Payment”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986 (“Code”) or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Employee shall be entitled to receive an additional payment
(“Gross-Up-Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided, however, that the Employee’s agreement to, and compliance
with, the provisions of Section 8 shall constitute personal services to be
rendered on or after the date of a change in ownership or control (as those
terms are used in treasury regulations promulgated under Code Section 280G) by
the Employee for purposes of determining whether or not an Excise Tax will be
incurred, and the amount of the Payments under this Agreement that are treated
as reasonable compensation for such services shall in no event be deemed to be
less than the base salary earned by Employee at the time of his or her
termination.

- 5 -

--------------------------------------------------------------------------------




          (b)      Subject to the provisions of Section 6(c), all determinations
required to be made under this Article 6, including the amount of any Payment
which shall be attributable to personal services under Section 8 (in accordance
with the proviso to Section 6(a)), whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be used in arriving at
such determinations, shall be made by the Company’s regular outside independent
public accounting firm, or, if such firm will not agree to comply with the
obligations imposed on it pursuant to this Section 6(b), such other outside
independent accounting firm as the Company shall designate with Employee’s
consent, which consent shall not be unreasonably withheld (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Employee within fifteen (15) business days of the effective date of
termination, if applicable, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm has at any time served as
accountant or auditor for the individual, entity or group affecting the Change
of Control, Employee may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder).  The initial Gross-Up Payment,
if any, as determined pursuant to this Section 6(b), shall be paid to Employee
on the date which is the first day following the six (6) month anniversary of
the date of termination, at the same time as the payment of the separation pay. 
If the Accounting Firm determines that no Excise Tax is payable by Employee, it
shall furnish Employee with an opinion that he or she has substantial authority
not to report any Excise Tax on his or her federal income tax return.  Any
determination by the Accounting Firm shall be binding upon the Company and
Employee.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Company
exhausts its remedies pursuant to Section 6(c) and Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be immediately paid by the Company to or for the benefit of
Employee.  Neither the Company nor Employee shall have any right to request a
redetermination of the amount of any Underpayment by the Accounting Firm.  All
fees and expenses of the Accounting Firm incurred pursuant to this Section 6(b)
shall be paid by the Company.

          (c)      Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than thirty (30) business days after the later of
either (i) the date Employee has actual knowledge of such claim, or (ii) thirty
(30) business days after Employee receives from the Internal Revenue Service
either a written report proposing imposition of the Excise Tax or a statutory
notice of deficiency with respect thereto, and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid. 
Employee shall not pay such claim prior to the expiration of the thirty-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order effectively to contest such claim, (iv)
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall

- 6 -

--------------------------------------------------------------------------------




indemnify and hold Employee harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of such representation and payment of costs and expenses.  Without
limitation of the foregoing provisions of this Section 6(c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Employee to request or accede to a
request for an extension of the statute of limitations with respect only to the
tax claimed, or pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations requested or acceded
to by Employee at the Company’s request and relating to payment of taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

          (d)      If, after the receipt by Employee of an amount advanced by
the Company pursuant to Article 6, Employee becomes entitled to receive any
refund with respect to such claim, Employee shall (subject to the Company’s
complying with the requirements of Article 6(c)) immediately thereafter pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by
Employee of an amount advanced by the Company pursuant to Section 6(c), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

          (e)      In the event that any state or municipality or subdivision
thereof shall subject any Payment to any special tax which shall be in addition
to the generally applicable income tax imposed by such state, municipality, or
subdivision with respect to receipt of such Payment, the foregoing provisions of
this Article 6 shall apply, mutatis mutandis, with respect to such special tax.

          7.        Confidential Information, etc.

          (a)      Employee recognizes and acknowledges that: (i) in the course
of Employee’s employment by the Company it will be necessary for Employee to
acquire information which could include, in whole or in part, information
concerning the Company’s sales, sales volume, sales methods, sales proposals,
customers and prospective customers, identity of customers and prospective
customers, identity of key purchasing personnel in the employ of customers and
prospective customers, amount or kind of customers’ purchases from the Company,
the Company’s sources of supply, computer programs, system documentation,
special hardware, product hardware, related software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to herein as
the “Confidential Information”); (ii) the Confidential Information is the
property of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.

- 7 -

--------------------------------------------------------------------------------




          (b)      Employee further recognizes and acknowledges that it is
essential for the proper protection of the business of the Company that Employee
be restrained (i) from soliciting or inducing any Employee of the Company or of
any subsidiary of the Company (as used in Articles 7, 8 and 9, collectively, the
“Company”) to leave the employ of the Company, (ii) from hiring or attempting to
hire any Employee of the Company, (iii) from soliciting the trade of or trading
with the customers and suppliers of the Company for any business purpose, and
(iv) from competing against the Company for a reasonable period.

          8.        Confidentiality, Non-compete and Related Covenants.

          (a)      Employee agrees to hold and safeguard the Confidential
Information in trust for the Company, its successors and assigns and agrees that
he or she shall not, without the prior written consent of the Company, disclose
or make available to anyone for use outside the Company at any time, either
during his or her employment by the Company or subsequent to the termination of
his employment by the Company for any reason, including without limitation
termination by the Company in a Termination for Cause or otherwise, any of the
Confidential Information, whether or not developed by Employee, except as
required in the performance of Employee’s duties to the Company.

          (b)      Upon the termination of Employee’s employment by the Company
or by Employee for any reason, including without limitation termination by the
Company in a termination for Cause or otherwise, Employee shall promptly deliver
to the Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, reports, flow-charts, programs, proposals and any
documents concerning the Company’s customers or concerning products or processes
used by the Company and, without limiting the foregoing, shall promptly deliver
to the Company any and all other documents or materials containing or
constituting Confidential Information.

          (c)      Employee agrees that during his employment by the Company he
shall not, directly or indirectly, solicit the trade of, or trade with, any
customer, prospective customer or supplier of the Company for any business
purpose other than for the benefit of the Company.  Upon termination of
Employee’s employment by the Company or by Employee for any reason, including
without limitation termination by the Company in a termination for Cause or
otherwise, Employee further agrees that during the Severance Period or for a
period of two years after such termination of employment hereunder, whichever is
longer, Employee shall not, directly or indirectly, solicit the trade of, or
trade with, any customers or suppliers, or prospective customers or suppliers,
of the Company, or solicit or induce, or attempt to solicit or induce, any
employee of the Company to leave the Company for any reason whatsoever or hire
any employee of the Company.

          (d)      During the period of Employee’s employment hereunder and upon
termination of Employee’s employment by the Company or by Employee for any
reason, including without limitation termination by the Company in a termination
for Cause or otherwise, Employee agrees that during the Severance Period or for
a period of two years after such termination of employment hereunder, whichever
is longer, Employee shall not, in any Competitive Territory, engage, directly or
indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business.  For purposes of
this Agreement, (i) the term “Competing Business” shall mean any person,
corporation or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold by
the Company at any time and from time to time during the last two years prior to
the termination of Employee’s employment hereunder, and (ii) the term
“Competitive Territory” shall mean the United States of America, Great Britain,
Belgium, Germany, Japan and any other nation in which, to the knowledge of
Employee, the Company has made or considered making such sales, either itself or
through a subsidiary, affiliate or joint venture partner, during the last two
years prior to the termination of Employee’s employment hereunder.

- 8 -

--------------------------------------------------------------------------------




          (e)      Prior to accepting employment during the non-compete period
referred to herein, Employee shall notify the Company in order to determine if
the position Employee is seeking violates this Agreement.

          9.        Injunctive and other relief.

          (a)      Employee represents that his or her experience and
capabilities are such that the Articles 7 and 8 will not prevent him or her from
earning his livelihood, and acknowledges that it would cause the Company serious
and irreparable injury and cost if Employee were to use his or her ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in said paragraphs.

          (b)      In the event of a breach by Employee of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Employee and to enjoin Employee from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.  Employee acknowledges, however, that the remedies at law for any breach by
him or her of the provisions of this Agreement may be inadequate and that the
Company shall be entitled to injunctive relief against him or her in the event
of any breach whether or not the Company may also be entitled to recover damages
hereunder.

          (c)      It is the intention of the parties that the provisions of
paragraphs 7 and 8 hereof shall be enforceable to the fullest extent permissible
under applicable law, but that the unenforceability (or modification to conform
to such law) of any provision or provisions hereof shall not render
unenforceable, or impair, the remainder thereof.  If any provision or provisions
hereof shall be deemed invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable.

          10.      Arbitration.

          Any dispute arising out of or relating to this Agreement or the
breach, termination or validate hereof, other than actions for specific
performance or an injunction under Article 9, shall be finally settled by
arbitration conducted expeditiously in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes by three
independent and impartial arbitrators.  Each party shall appoint one of such
arbitrators, and the two arbitrators so appointed shall appoint the third
arbitrator.  The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, and judgment on the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof The place of arbitration
shall be Pittsburgh, Pennsylvania.  The arbitrators are not empowered to award
damages in excess of compensatory damages and each party hereby irrevocably
waives any damages in excess of compensatory damages.

- 9 -

--------------------------------------------------------------------------------




          11.      Governing Law.

          This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to any choice
or conflict of law provision or rule (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

          12.      Amendments, waivers, etc.

          No amendment of any provision of this Agreement, and no postponement
or waiver of any such provision or of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Employee.  No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver.  No
failure or delay on the part of the Company or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

          13.      Assignment.

          The rights and duties of the Company under this Agreement may be
transferred to, and shall be binding upon, any person or company which acquires
or is a successor to the Company, its business or a significant portion of the
assets of the Company by merger, purchase or otherwise, and the Company shall
require any such acquirer or successor by agreement in form and substance
reasonably satisfactory to Employee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company, as
the case may be, would be required to perform if no such acquisition or
succession had taken place.  Regardless of whether such agreement is executed,
this Agreement shall be binding upon any acquirer or successor in accordance
with the operation of law and such acquirer or successor shall be deemed the
“Company”, as the case may be, for purposes of this Agreement.  Except as
otherwise provided in this Article 13, neither the Company nor Employee may
transfer any of their respective rights and duties hereunder except with the
written consent of the other party hereto.

          14.      Interpretation, etc.

          The Company and Employee have participated jointly in the negotiation
and drafting of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Employee and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Employee because of the authorship of any
of the provisions of this Agreement.  The word “including” shall mean including
without limitation.  The rights and remedies expressly specified in this
Agreement are cumulative and are not exclusive of any rights or remedies which
either party would otherwise have.  The Article headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.  For purposes of this Agreement, the term “termination” when used in
the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.

- 10 -

--------------------------------------------------------------------------------




          15.      Integration; counterparts.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate to the subject matter
hereof.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

          16.      Litigation Costs.

          In the event that it shall be necessary or desirable for Employee to
retain legal counsel in connection with any litigation related to this
Agreement, and provided that (x) there is no determination by a court of
competent jurisdiction or arbitrators that Employee’s positions in such
litigation were taken in bad faith or (y) the employment of Employee was not
terminated for Cause under subsections (i), (ii), (iii) or (vi) of Section 3(c),
the Company shall pay (or Employee shall be entitled to recover from the
Company, as the case may be) Employee’s reasonable attorneys’ fees, costs and
expenses incurred in connection with such litigation.  Such legal fees shall be
reimbursed or paid on a monthly basis, payable on the first of each month, for
such legal fees and expenses billed to the Employee for services actually
rendered in the prior month and submitted for reimbursement by the end of such
month; provided, however, that in any event such reimbursements shall be made
within 2 1/2 months following the end of the year in which the expenses were
incurred.  Notwithstanding the foregoing, no such payments may be made to the
Employee until the first day following the six (6) month anniversary of the
Employee’s termination.

          17.      Indemnification and Insurance.

          The Company shall defend and hold Employee harmless to the fullest
extent permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Employee of services for, or action of Employee as a director, officer or
employee of the Company, or of any other person or enterprise at the request of
the Company.  Expenses incurred by Employee in defending a claim, action, suit
or investigation or criminal proceeding shall be paid by the Company in advance
of the final disposition thereof upon the receipt by the Company of an
undertaking by or on behalf of the Executive to repay said amount unless it
shall ultimately be determined that Employee is entitled to be indemnified
hereunder.  The foregoing shall be in addition to any indemnification rights
Employee may have by law, contract, charter, by-law or otherwise.  Employee
shall be covered under any director and officer liability insurance purchased or
maintained by the Company on a basis no less favorable than the Company makes
available to peer executives.  After the occurrence of a Change of Control, the
Company shall maintain in effect and shall provide to Employee director and
officer liability insurance coverage that is no less favorable to Employee than
that coverage in effect immediately prior to such Change of Control.

- 11 -

--------------------------------------------------------------------------------




          WITNESS the due execution hereof as of the date first above written.

Attest:

 

CALGON CARBON CORPORATION

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Witness:

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

John S. Stanik

- 12 -

--------------------------------------------------------------------------------